As a result of a collision in Orange County between two motor vehicles, three separate actions to recover damages were brought in the Supreme Court. • Action No. 1 was commenced by the plaintiff in Orange County. Action No. 2 was commenced by the plaintiff in *984Kings County. Action No. 3 was commenced by the plaintiffs in Kings County. Plaintiffs in Action No. 3 appeal from an order of the Supreme Court, Orange County, dated October 26, 1959, which granted the motion of the plaintiff in Action No. 1: (a) to remove Actions Nos. 2 and 3 from Kings County tr Orange County, and (b) for a joint trial of the three actions in Orange County. Order affirmed, without costs. Upon the submission of this appeal and by confirming letter, this court was advised that during the pendency of the appeal, Action No. 1 was settled and discontinued. Accordingly, this affirmance is without prejudice to any proceeding or application which any of the parties in Action No. 2 or Action No. 3 may be advised to institute or make in furtherance of any rights which may be asserted by reason of any change in circumstances resulting from the aforesaid development. Beldoek, Acting P. J., Ughetta, Christ, Pette and Brennan, JJ., concur.